LawRence, Judge:
The proper dutiable value of certain metal articles is the subject of the instant appeal for a reappraisement.
By stipulation of the parties hereto, it has been agreed that the market value or the price at the time of exportation to the United States of the merchandise covered by the above-enumerated reap-praisement appeal at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less the amount added to meet the advances by the appraiser in similar cases, and that there was no higher foreign value. It was further stipulated and agreed that the issue herein is the same as that involved in Paramount Import Co., Inc., et al. v. United States, 44 Cust. Ct. 702, Reap. Dec. 9697, the record in which case has been incorporated herein.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the metal articles in issue and that said value is the appraised value, less the amount added to meet advances by the appraiser in similar cases.
Judgment will issue accordingly.